                                                                            12/3/2019



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION

 UNITED STATES OF AMERICA,                            CR-19-03-H-CCL

                                Plaintiff,                 ORDER

    vs.

 JEFFREY KENNETH KNAPP,

                              Defendant.

      Before the Court is Defendant's "Post-Trial Motion for Judgment of

Acquittal Under Rule 29(c) Fed. R. Crim. P." (Doc. 84). The United States

opposes the motion. The Court has reviewed the record in its entirety and is

prepared to rule.

PROCEDURAL HISTORY

      On April 4, 2019, the United States filed a criminal complaint charging Mr.

Knapp with being a "Prohibited Person in Possession of a Firearm" in violation of

18 U.S.C. § 922(g)(l ). Magistrate Judge Lynch issued an arrest warrant and Mr.

Knapp appeared before Magistrate Judge Lynch that day. Mr. Knapp was

represented at his initial appearance by Andy Nelson of the Federal Defender's

Office and Ms. Hunt was appointed to represent him for future proceedings.

Magistrate Judge Lynch released Mr. Knapp, subject to certain conditions.
      On May 1, 2019, a grand jury indictment was filed, charging Mr. Knapp

with one count of "Prohibited Person in Possession of a Firearm" in violation of

18 U.S.C. § 922(g)(l).      The Court set trial for June 17, 2019.

      On May 28, Defendant filed a motion to continue all pretrial deadlines on

behalf of her client. Her motion was based on her need to obtain information from

the State of Colorado regarding the felony convictions that served as the basis for

the charge against her client. The Court convened a telephone conference with

counsel for both parties to discuss the need to set a new trial date and the parties

agreed that they could be prepared for trial on September 3, 2019. The Court

issued an order the same day setting trial for September 3, 2019, and extending

other pretrial deadlines.

      On June 21, 2019, the Court granted Ms. Hunt's second motion to continue

the pretrial deadlines, extending the motions deadline until June 27, 2019. The

Court did not continue the trial or change the August 16, 2019, plea agreement

deadline.

       On June 21, 2019, the United States Supreme Court held that to convict a

defendant of being a prohibited person in possession of a firearm, the United

States "must show that the defendant knew he possessed a firearm and also that he

knew he had the relevant status when he possessed it." Rehaif v. United States,

139 S.Ct. 2191, 2194 (2019).

                                            2
      On June 27, 2019, Defendant filed a motion to dismiss the indictment

against him. The government opposed the motion, and the Court entered its order

denying the motion to dismiss on July 25, 2019. Recognizing the potential impact

of the Rehaif decision as to the essential elements of the charged crime, the Court

asked the parties to submit briefs and proposed jury instructions as to the

"knowing" element on or before August 16, 2019.

      On August 13, 2019, the parties filed a joint motion to waive the grand jury

indictment and allow the government to proceed by superseding information. The

Court heard and granted the motion on August 21, 2019. On August 22, 2019, the

Court entered an order resetting trial for October 22, 2019, the date agreed upon

during the August 21, 2019, hearing.

      On October 22, 2019, at the close of the government's evidence, Defendant

made a Rule 29 Motion for Judgment of Acquittal as to the superseding

information, which was denied. Defendant renewed his motion after both parties

had rested, later that day, and the Court denied the renewed motion. On October

23, 2018, a unanimous jury found Defendant guilty of being a prohibited person in

possession of a firearm as charged in the superseding information. Now before the

Court is Defendant's timely-filed renewed motion for judgment of acquittal as to

the single count of the superseding information, which motion is again opposed by

the government.

                                          3
LEGAL STANDARD

      The familiar standard for deciding a motion for acquittal, as articulated in

Jackson v. Virginia, requires this Court to determine whether, "after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt."

443 U.S. 307, 319 (1979)( emphasis in original).

DISCUSSION

      The Court used the model Ninth Circuit instruction, as revised after the

United States Supreme Court decided Rehaif, to instruct the jury as to the elements

of the charged offense. The Court instructed the jury that the government must

prove each of the following elements beyond a reasonable doubt:

                    First, the defendant knowingly possessed firearms
             and ammunition;
                    Second, the firearms and ammunition had been
             shipped from on,e state to another;
                    Third, at the time the defendant possessed the
             firearms and ammunition, the defendant had been
             convicted of a crime punishable by imprisonment for a
             term exceeding one year; and
                    Fourth, at the time defendant possessed the
             firearms and ammunition, he knew that he had been
             convicted of a crime punishable by imprisonment for a
             term exceeding one year.

(Doc. 79 at 13).

III


                                           4
      The only element disputed by Defendant is the fourth element. He argued at

trial and continues to argue that he did not know that he was a convicted felon and

that his civil rights, including his right to bear arms, were restored when he was

released from prison in 2003. The Court provided the following Ninth Circuit

model instruction to explain the requirement that the defendant knew about his

prior conviction:

             an act is done knowingly if the defendant is aware of the
             act and does not act through ignorance, mistake, or
             accident. The government is not required to prove that
             the defendant knew that his acts or omissions were
             unlawful. You may consider evidence of the defendant's
             words, acts, or omissions, along with all the other
             evidence, in deciding whether the defendant acted
             knowingly.

(Doc. 79 at 15).

      At Defendant's request, the Court also instructed the jury that any

"conviction that has been expunged, set aside, or for which a person has been

pardoned or has had his civil rights restored shall not be considered a conviction

for purposes of a federal firearm violation, unless the pardon, expungement or

restoration of civil rights expressly provides the person may not possess firearms."

(Doc. 79 at 17).

      The Court properly instructed the jury that the government had the burden

of proving every element of the charged offense beyond a reasonable doubt.


                                          5
There was nothing in any individual instruction or in the instructions as a whole

that created a presumption shifting the burden of proof regarding knowledge to the

defendant.

      The government offered sufficient evidence to support the jury's finding as

to the fourth element of the charged offense in presenting its case in chief. At the

close of its case, the government offered the parties' stipulations, which included a

stipulation that Defendant had prior convictions. Special Agent Sprenger testified

that the convictions were for felonies and that Defendant was sentenced to terms

of imprisonment exceeding one year. The government offered sufficient evidence

during its case in chief to allow a rational trier of fact to conclude that Defendant

knew that he had been convicted of a crime punishable by a term of imprisonment

exceeding one year.

      After the government rested, Defendant testified. He explained his

understanding that, upon his release from imprisonment, his civil rights, including

his right to bear arms, had been restored. Defendant offered his discharge

paperwork (Exhibit 522, admitted without objections) to support his claim.

      Exhibit 522 provides no support for Defendant's claim that his civil rights

were restored when he was discharged from prison in Colorado. It contains no

reference to the term "civil rights." It refers only to this unconditional discharge

from the custody of the Colorado Department of Corrections.

                                           6
      When cross-examined, Defendant admitted that Exhibit 522 does not

include the term "civil rights" and does not state that he was pardoned or that his

conviction was expunged or set aside. Defendant also admitted that he was still

required to register based on those convictions.

      The government chose not to offer rebuttal testimony, apparently seeing no

need to rebut Defendant's testimony. After retiring to deliberate at 11: 16 a.m., the

jury reached its verdict by 11 :50 a.m. The jury's quick return of a guilty verdict

demonstrates that it was not persuaded by Defendant's testimony or by his reliance

on his discharge paperwork.

      The jury's verdict was supported by sufficient evidence as to each and every

element of the charged offense. Accordingly,

      IT IS HEREBY ORDERED that Defendant's motion for judgment of

acquittal (Doc. 84) is DENIED.

             Dated this 3rd day of December, 2019.




                                          7
